DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5, 7-12, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 98/15711 to Coronado.
Coronado discloses:
1. A well bridge plug assembly (199) comprising: 
a sub body (P, including at least 188) configured to be positioned in a well (Fig 4), the sub body comprising an internal fluid pathway 52, 60 extending from a downhole end of the sub body to an uphole end of the sub body, the sub body configured to flow well fluid through the internal fluid pathway 52, 60 in an uphole direction from the 
a plug nose 114 positioned at the downhole end of the sub body, the plug nose comprising an aperture 178 fluidly connected to the internal fluid pathway of the sub body (Fig. 8D); 
a flapper element 36 disposed within the internal fluid pathway of the sub body, the flapper element configured to move between an open position and a closed position to selectively seal the internal fluid pathway from fluid flow (See at least figures 5A, 7A, pg.11, lines.20-21); and 
a sealing element 86 circumscribing a portion of the sub body 188 between the downhole end and the uphole end, the sealing element configured to selectively seal against a wall of a wellbore  (pg.10,lines18-20;  see also figure 3).
2. The well bridge plug assembly of claim 1, wherein the sub body 188 comprises a shoulder  extending into the internal fluid pathway, the shoulder configured to engage the flapper element in the closed position of the flapper element.(Figure 6a)
4. The well bridge plug assembly of claim 1, wherein the flapper element pivotally connects to an inner wall of the sub body, the flapper element configured to pivot between the open position and the closed position (Figures 5a-6a).
5. The well bridge plug assembly of claim 1, comprising a plurality of apertures (“openings” 178) through the plug nose and including the first-mentioned aperture, the plurality of apertures fluidly connected to the internal fluid pathway of the sub body.
7. The well bridge plug assembly of claim 1, wherein the plug nose comprises a bull nose shape (Figure 3, 6A).

9. The well bridge plug assembly of claim 1, comprising a setting rod 34 extending within the internal fluid pathway of the sub body and being selectively removable from the sub body, the setting rod configured to hold the flapper element in the open position to open the internal fluid pathway to fluid flow.(Figure 5A, Page 8, lines 5-7)
10. The well bridge plug assembly of claim 9, wherein the setting rod connects to a well string disposed within the wellbore (the ball-activated sleeve 34 Is considered as connecting to the well string – see figure 2B, all the components are “connected”).
11. The well bridge plug assembly of claim 1, wherein the sealing element comprises a sealing elastomer (Figure 3, cross hatching is interpreted as an elastomer).
12. The well bridge plug assembly of claim 1, wherein the sealing element comprises a packer element. (element 86 is an inflatable element and is considered a packer).
13. A method of sealing a wellbore under crossflow, the method comprising: 
in a wellbore in which a well bridge plug assembly is disposed, the well bridge plug (Figure 4) comprising: 

a plug nose 114 positioned at a downhole end of the sub body, the plug nose comprising an aperture fluidly 178 connected to the internal fluid pathway of the sub body; 
a flapper 36 element disposed within the internal fluid pathway of the sub body, the flapper element configured to move between an open position and a closed position to selectively seal the internal fluid pathway from fluid flow (See at least figures 5A, 7A, pg.11, lines.20-21); and 
a sealing element 86 circumscribing a portion of the sub body between the downhole end and the uphole end (pg.10, lines18-20; see also figure 3); 
directing fluid flow through the aperture of the plug nose and through the internal fluid pathway of the sub body (Page 15, lines 9-12); 
engaging the sealing element with a wall of the wellbore (Page 11, lines 9-10); and 
sealing, with the sealing element, an annulus of the wellbore between the well bridge plug assembly and a wall of the wellbore from fluid flow (Figure 3, page 11, lines 9-10).
14. The method of claim 13, comprising directing the fluid flow in the internal fluid pathway through an outlet aperture in the sub body to the wellbore uphole of the sealing element, the outlet aperture positioned at the uphole end of the sub body (Page 15, lines 9-12).

16. The method of claim 15, wherein moving the flapper element 36 to the closed position to seal the internal fluid pathway from fluid flow comprises engaging the flapper element with a shoulder extending into the internal fluid pathway of the sub body (Figure 6a).
17. The method of claim 13, wherein the well bridge plug assembly comprises a removable setting rod 34 extending within the internal fluid pathway of the sub body, and directing fluid flow into the aperture of the plug nose and through the internal fluid pathway of the sub body comprises holding, with the removable setting rod, the flapper element in the open position to open the internal fluid pathway to fluid flow (Figure 5a, as best understood sleeve 34 meets the claimed limitations, and it should be noted at any element is “removable” during disassembly).
19. A crossflow well tool comprising: 
a sub body  (P, including at least 188) configured to be positioned in a well (Fig. 4), the sub body comprising an internal fluid pathway 52,60 extending from an inlet aperture at a downhole end of the sub body to an outlet aperture at an uphole end of the sub body (Figure 6a-6D, ), the sub body configured to flow well fluid through the internal fluid pathway 52,60 in an uphole direction from the inlet aperture toward the outlet aperture (the apparatus appears capable of this use ); 

a sealing element 86 circumscribing a portion of the sub body 188 between the downhole end and the uphole end, the sealing element configured to selectively seal against a wall of a wellbore  (pg.10,lines18-20;  see also figure 3).
20. The crossflow well tool of claim 19, wherein the sub body 188 comprises a shoulder extending into the internal fluid pathway (Figure 6a), and the flapper element 36 pivotally connects to an inner wall of the sub body, the flapper element configured to pivot between the open position and the closed position, and configured to engage the shoulder and seal the internal fluid pathway in the closed position of the flapper element (Figures 5a-6a, page 11, lines 20-22).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/15711 to Coronado.
Regarding claim 3, Coronado discloses the well bridge plug assembly of claim 1, except comprising a plurality of flapper elements including the first-mentioned flapper element and disposed within the internal fluid pathway, the plurality of flapper elements configured to move between the open position and the closed position to selectively seal the internal fluid pathway from fluid flow.
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the apparatus of Coronado to have a plurality of flapper elements including the first-mentioned flapper element and disposed within the internal fluid pathway, the plurality of flapper elements configured to move between the open position 
Regarding claim 6, Coronado discloses the well bridge plug assembly of claim 5, except explicitly wherein the plurality of apertures are disposed symmetrically about a front end of the plug nose.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the apparatus of Coronado to have made the plurality of apertures disposed symmetrically about a front end of the plug nose, as "Obvious to try" – choosing from a finite number of identified, predictable solutions (symmetrical, non-symmetrical), with a reasonable expectation of success.
Regarding claim 11. While the examiner interpreters Coronado as disclosing claim 11, if one were to disagree, the examiner takes OFFICAL NOTICE that it notoriously conventional to use elastomers for sealing elements in inflatable packers
And therefore it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  made the inflatable element 86 from an elastomer, as it is the use of known technique to improve similar devices (methods, or products) in the same way.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5343956 A to Coronado teaches a releasable bridge plug with an external packer/ seal and a central fluid path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674